Citation Nr: 1031507	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a 
left knee disability, status post left leg tibia fracture.

2.  Entitlement to an initial compensable rating for a left knee 
scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from June 1984 to April 
1987, from February 2003 to January 2004, and from July 2005 to 
September 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia which 
granted service connection for the left knee disability and the 
left knee scarring.  This appeal to the Board ensued for higher 
initial ratings for these disabilities.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

As noted in a prior Remand, in an August 2007 rating decision, 
the RO revised its earlier November 2004 rating decision 
concerning the claims at issue on the basis that the evidence 
established "clear and unmistakable error" (CUE) as to the 
effective dates assigned for the respective disability ratings.  
See 38 C.F.R. § 3.105(a).  The finding of CUE in the earlier 
decision was based on the fact that the Veteran was recalled to 
active duty service in Iraq from July 21, 2005 to September 25, 
2006, and thus was no longer entitled to VA disability benefits 
during that period of time for his service-connected left knee 
orthopedic and scar disabilities.

This case was remanded in April 2008 and has been returned for 
review by the Board.  Unfortunately, though, since the claims 
must be further developed before deciding the appeal, the Board 
is remanding the case to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

The Veteran has indicated that the currently assigned ratings do 
not accurately reflect the severity of his service-connected left 
knee orthopedic and scar disabilities.  The Veteran last 
underwent contract examination in October 2006 and his 
representative requested that the Veteran undergo current 
examination.  In light of the Veteran's contentions of increased 
symptomatology and a review of the medical evidence of record, 
the Board finds that a contemporaneous examination should be 
conducted.  Moreover, the Board notes that the 2006 contract 
examination did not address the left knee scarring.  

When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994) and Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (indicating that, where the record does not 
adequately reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  The RO should contact the Veteran and 
request him to update the list of the doctors 
and health care facilities that have treated 
him for his service-connected left knee 
orthopedic and scar disabilities.  If 
information is provided in sufficient detail, 
the RO should make arrangements to obtain all 
the records of the treatment afforded to the 
Veteran from all the sources listed by him 
that are not already on file.  All 
information obtained should be made part of 
the file.

2.  Schedule the Veteran for another VA C&P 
examination to reassess the severity of his 
service-connected left knee orthopedic and 
scar disabilities.  To assist in making these 
important determinations, the examiner must 
indicate whether the Veteran still has 
additional functional impairment in this knee 
as a consequence of several factors, 
including additional limitation of motion 
above and beyond that shown on examination, 
such as during prolonged, repetitive use of 
this knee or when his symptoms are most 
problematic ("flare ups").  And, if 
possible, the examiner should try and 
quantify the amount of this additional 
impairment, such as by specifying the 
additional restriction in motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

The examiner should determine whether there 
is evidence of functional impairment caused 
by the left knee scarring to include pain and 
tenderness.  Conduct all necessary diagnostic 
testing and evaluation needed to make these 
important determinations.

As well, it is absolutely imperative the 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.

3.  If the benefits sought on appeal remains 
denied, the Veteran and the Veteran's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


